DETAILED ACTION
Claims 1-23 are pending and currently under review.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 8 includes the recitation of “minimal residue”, which is indefinite because “minimal” is a relative term which is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The examiner interprets any amount of second material to meet the claimed recitation of “minimal residue” according to broadest reasonable interpretation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2015/0290860) in view of Symeonidis et al. (US 2017/0304944).
Regarding claims 1 and 14-17, Shaw discloses a method of additive manufacturing including the steps of depositing material onto a substrate in slices, wherein said material can be a mixture of multiple different materials including GDC and graphene/graphite/carbon [abstract, 0025, 0060, fig.4].  The examiner notes that it would have been obvious to select LSM and graphene/graphite/carbon as the first and second material, respectively, because said materials are expressly disclosed by Shaw to be suitable slurries for deposition and used in specific embodiments [0025, 0058, 0066].  The examiner notes that the radiation absorption of graphene/graphite/carbon is a material property and would naturally be expected to be higher relative to GDC, which meets the instant claim.  See MPEP 2112 & MPEP 2145.  Specifically, it is noted that graphene/graphite/carbon is black in color (ie. absorbs more visible light) vs. GDC which is lighter in color.
Shaw does not expressly teach a subsequent step of heating with electromagnetic radiation as claimed.  Symeonidis et al. discloses a method of additive manufacturing [abstract]; wherein it is known to provide an energy source of electromagnetic radiation after deposition of material to heat and 
Regarding claims 2-3, 13, 20, and 22, the aforementioned prior art discloses the method of claim 1 (see previous).  Symeonidis et al. further teaches that the electromagnetic radiation source can be a laser that provides energy with a wavelength of 100 to 2000 nm, energy density of 50 to 5000 J/cm2, and a power of 0.5 to 4000 W [0124].  The examiner notes that the aforementioned ranges overlap with those as instantly claimed, which is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Regarding the limitations of claim 20, the examiner notes that controlling the aforementioned parameters reasonablly meets the claimed limitation of controlling an EMR energy density or spectrum.
Regarding claim 4, the aforementioned prior art discloses the method of claim 1 (see previous).  Shaw further teaches forming a fuel cell [0006, 0038, 0055].
Regarding claims 5-6, the aforementioned prior art discloses the method of claim 1 (see previous).  Shaw further teaches mixing different slurries for deposition, which will naturally result in the first and second materials deposited in the same layer, as well as different materials deposited in adjacent layers as claimed [0039, 0048-0049].
Regarding claims 7-9, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  As stated previously, it would have been obvious to perform the heating of Symeonidis et al. to the method of Shaw, wherein the claimed features would have merely flowed naturally from the suggested disclosure of the combined prior art of Shaw (teaches the same deposited materials) and Symeonidis et al. (suggests further subjecting said deposited materials to electromagnetic radiation of overlapping parameters as stated above).  See MPEP 2145.  
Regarding claims 10-12, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach a difference in absorption and peak absorption wavelengths as claimed.  However, the examiner notes that the radiation absorption is a material property which would have naturally been expected to be present in the GDC and grahite/graphene/carbon materials of Shaw.  See MPEP 2112 & MPEP 2145.  Alternatively, GDC and graphite/graphene/carbon are expressly disclosed as suitable first and second materials, respectively, such that said materials would also be expected to display suitable absorbance properties [0045, 0047-0048 spec.].
Regarding claims 18-19, the aforementioned prior art discloses the method of claim 1 (see previous).  Shaw further teaches that the material deposition can be inkjet deposition [0063].
Regarding claim 21, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art of both Shaw and Symeonidis et al. are both further silent regarding any moving of the formed object, which the examiner considers to mean that no movement is performed as would have been recognized by one of ordinary skill absent a specific teaching to the contrary.
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2015/0290860) and Symeonidis et al. (US 2017/0304944) as applied to claim 1 above, and further in view of Hsu et al. (US 2017/0072633) or evidenced by Ali et al. (2015, Mathematical modeling of pulsed electron beam induced heating and sublimation of graphite).
Regarding claims 7-8, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that heating removes a minimal amount of the second material as claimed.  
Hsu et al. discloses that additive manufacturing with lasers is known to result in some amount of ablation, wherein specific laser control or use of multiple lasers can achieve only a desired level of heating in order to minimize material ablation (ie. minimal material residue) [abstract, 0018].  The examiner submits that the disclosure of minimizing ablation infers that at least some amount of ablation occurs during laser processing, which meets the scope of 
Alternatively, as evidenced by Ali et al., it is known that at least some graphite sublimates when heated with an electron beam [abstract].  Since Symeonidis et al. discloses that heating can be performed with an electron beam [0124], the examiner submits that removal of at least some of the graphite of Shaw (ie. second material) would have naturally flowed from the combined disclosure of the aforementioned prior art.  See MPEP 2145.  Furthermore, since the aforementioned prior art is silent regarding any residue after said removal, the examiner submits that one of ordinary skill would have recognizes the prior art to be absent any residue (ie. minimal amount) absent a specific teaching to the contrary.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2015/0290860) and Symeonidis et al. (US 2017/0304944) as applied to claim 1 above, and further in view of or evidenced by Hartman et al. (US 2021/0187834).
Regarding claim 9, the aforementioned prior art discloses the method of claim 1 (see previous).  The aforementioned prior art does not expressly teach that the second material adds thermal energy to the first material.  However, as .
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2015/0290860) and Symeonidis et al. (US 2017/0304944) as applied to claim 1 above, and further evidenced by Zarkov et al. (2018, Preparation by different methods and analytical characterization of gadoonium-doped ceria) and Obraztsov et al. (2011, Broadband light-induced absorbance change in multilayer graphene).
Regarding claims 10-12, the aforementioned prior art discloses the method of claim 1 (see previous).  As stated previously, Shaw discloses that the deposited materials can be selected to be GDC and graphene, respectively.  As evidenced by Zarkov et al. and Obraztsov et al., GDC demonstrates a peak absorbance wavelength of approximately 375 nm and absorbance of approximately 5% at 800 nm radiation [fig.6 Zarkov]; while graphene demonstrates a peak absorbance wavelength of approximately 800 nm and absorbance of approximately 85% as 800 nm wavelength [fig.1 Obraztsov].  The .
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaw (US 2015/0290860) and Symeonidis et al. (US 2017/0304944) as applied to claim 1 above, and further in view of Das et al. (2015, Potential for multi-functional additive manufacturing using pulsed photonic sintering).
Regarding claim 23, the aforementioned prior art discloses the method of claim 1 (see previous).  Symeonidis et al. further teaches that the electromagnetic radiation can be provided by a lamp [0123]; however, the aforementioned prior art does not expressly teach a xenon lamp as claimed.  Das et al. discloses that it is known to utilize high powder xenon lamps to perform controlled curing/sintering of deposited ink materials without thermally damaging the bulk substrate material [p.367].  Therefore, it would have been obvious to modify the method of the aforementioned prior art by utilizing a xenon lamp as claimed such that controlled curing/sintering can be performed without damaging the bulk substrate material as taught by Das et al.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-4, 14-19, and 22-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 and 19 of copending Application No. 16/674,629 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because they are directed to the same process of additive manufacturing with a first and second material and subsequent in situ heating.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
No claims allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576.  The examiner can normally be reached on usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/NICHOLAS A WANG/Primary Examiner, Art Unit 1734